DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 6/7/2019. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities: the recitation “c) washing the thus ground mixed water material” contains the word “thus” which is unnecessary to establish antecedent basis and carries no patentable weight. It is recommended the claim be amended to recite “c) washing the ground mixed water material”. 
  Claim 1 also recites “e) mixing the portion of low-density material so ground with a material based on polyvinyl butyral and further grinding the mixture so obtained, in order to produce..”. The recitation “so ground” and “so obtained” are unnecessary to establish antecedent basis and they carry no patentable weight. It is recommended the claim be amended to recite “e) mixing the portion of low-density material with a material based on polyvinyl butyral and further grinding the mixture, in order to produce…”.
Claim 6 is objected to because of the following informalities: the language “possibly comprised therein” is extraneous and does not add patentable weight. It is recommended that the claim be amended to recite “procedure of separating a metallic fraction. 
Claim 9 is objected to because of the following informalities: there is a missing period “.” at the end of the sentence.
  Claims 19 and 20 are objected to because the preamble is missing the word “The” before “Process”. It is recommended the claims be amended to recite “The process according to claim..”.
Claim 19 is objected to because of the recitation “so pressed.” The word “so” carries no patentable weight and is unnecessary to establish antecedent basis. It is suggested the claim be amended to recite “the pressed additive composition”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 recites “in particular residues from the processing of wastes, which are recyclable and are collected by waste sorting.” The language “in particular” is similar to the phrase "preferably", wherein case law has held that this type of language renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim is considered indefinite and is thereby rejected. For purposes of examination, the “in particular” statement will not be given patentable weight.



Claim Analysis
6.	Summary of Claim 1:
A process for the production of an additive composition intended to be mixed into a bituminous conglomerate for road paving comprising:  5

a) providing a mixed waste material containing a mixture of plastic materials, wherein the mixture of plastic materials comprises a plastic material based on a polyolefin thermoplastic polymer; 

b) grinding the mixed waste material until reaching a particle size between 40 mm and 80 mm;  10

c) washing the thus ground mixed waste material and separating a portion of low-density material from the mixed waste material, wherein the portion of low-density material comprises the plastic material based on a polyolefin thermoplastic polymer; 

d) grinding the portion of low-density material until reaching a 15particle size between 10 mm and 20 mm; and 

e) mixing the portion of low-density material so ground with a material based on polyvinyl butyral and further grinding the mixture so obtained, in order to produce an additive composition having a particle size between 4 mm and 6 mm.

 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawans (US Patent 5,252,641) in view of Lang et al. (US PG Pub 2009/0163625 A1).
	Regarding claims 1, 14-15 and 18, Dawans teaches a process for production of bituminous compositions for use in roads (Title and Abstract) thereby reading on the “bituminous conglomerate for road paving”, wherein the bituminous compositions comprises a mixture of various waste polymers (claim 1), wherein the polymer mixture comprises polyolefins (Example 1, col. 1 line 30) thereby reading on step a) as required by the instant claim, wherein the process comprises a starting material of various polymers resulting from crushing and cutting pieces of cars (Abstract), wherein the process further comprises grinding the polymer mixture (claim 1 a) to a powder having a size below 10 mm, wherein the preferred particle size is between 2 and 4 mm (col. 3 line 37) thereby reading on the particle size between 4 mm and 6 mm as required by the instant claim step e) and the particle size between 0.85 and 2.5 mm as required by instant claim 18. Dawans further teaches the process includes the step of washing the polymer powder (claim 1 b) wherein the washing results in an elimination/separation of the inorganic fraction from the polymer (Example 1) thereby reading on the low density material and the step c) as required by the instant claim. 
	Dawans does not particularly teach the step b) grinding the polymer to a particle size of 40 – 80 mm prior to washing. Dawans is further silent on the additional grinding step d) to a particle size of 10 mm – 20 mm after washing. 
	Dawans teaches grinding the polymer mixture (claim 1 a) to a powder having a size below 10 mm, wherein the preferred particle size is between 2 and 4 mm (col. 3 line 37) thereby reading on the particle size between 4 mm and 6 mm as required by the instant claim step e). As such, the particle size of the final product of Dawans is the same particle size of the finished product as required by the instant claim. Although Dawans does not particularly teach the separate steps of grinding as required in step b) and d) of the instant claim, the grinding step of Dawans will accomplish the same resulting particle size as the end product of the instant claim. Case law has held that selecting of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). Therefore it would have been obvious to one of ordinary skill in the art to grind the polymer material in separate steps corresponding to the particle sizes as required by the instant claim step b) and d) in the process of Dawans, thereby arriving at the claimed invention. 
	Regarding claims 1, 14 and 15, Dawans is further silent still on step e) mixing the polyvinyl butyral.
Lang et al. teach bituminous mixtures comprising thermoplastic polymers that are useful for the road paving industries, wherein recovered or recycled polyvinyl butyral (PVB) is obtained from various applications such as used glass from vehicle windshields [0010] and used in the thermoplastic polymer composition to coat mineral aggregates in the bituminous mixtures (claim 12). Lang et al. offer the motivation of choosing PVB in a bituminous/polymeric composition due to its ability to offer favorable environmental aspects [0047]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to combine the polyvinyl butyral of Lang et al. to the polymeric material of Dawans, thereby arriving at the claimed invention.    
	Regarding claim 2, Dawans teaches recycling of polymer waste in road-making or industrial bitumens, wherein the process is particularly suitable for the recycling of "sterile car waste", i.e. plastic waste resulting from the breaking up of cars and which may optionally contain minor proportions of other polymer waste materials, e.g. resulting from the breaking up of electrical domestic appliances, wherein the generic term "sterile car waste" or "car crushing residues or wastes" designates all mineral and organic materials resulting from the crushing or cutting into small pieces of mainly car bodies and to a lesser extent electrical domestic appliances and industrial waste, obtained after the separation of the main metallic materials (col. 1 line 65 – col. 2 line 9).
	Regarding claims 3-4, Dawans teaches the waste polymers contain polyvinyl chloride, polypropylene, polyurethane foam, polyesters and acrylonitrile-butadiene-styrene resin (claim 3).
	Regarding claim 5, Dawans teaches a preliminary step of separating metals (col. 2 line 14).
	Regarding claim 6, Dawans does not particularly teach the step of separating metal after grinding. 
However, as set forth above, case law has held that selecting of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). Therefore it would have been obvious to one of ordinary skill in the art to remove the metal after grinding in the process of Dawans, thereby arriving at the claimed invention. 
Regarding claims 7-9, Dawans teaches the bituminous compositions comprise a mixture of various waste polymers (claim 1), wherein the polymer mixture comprises polyolefins (Example 1, col. 1 line 30) wherein the polyolefins represent at least 80% by weight of the polymer material (claim 3) 
Dawans is silent on the step of washing and separation based on density. 
	Lang et al. teach the polyolefins suitable for use in the bituminous mixtures are preferably chosen from polyethylenes, polypropylenes and mixtures thereof, particularly polyethylene having a density ranging from low density (0.91-0.94 g/cm3) to high density polyethylene (density higher than 0.94 g/cm3) [0039]. Lang et al. teach the polyethylenes having the required density of instant claims 7 and 8 are functionally equivalent to the polyolefin of Dawans [0039]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the polyethylene having the density as taught by Lang et al. as the at least 80 weight% of the polyolefin in the process of Dawans, thereby arriving at the claimed invention and thereby reading on the claimed range of higher than or equal to 75% by weight as required by the instant claim 9.
	Regarding claims 10-13, Dawans is silent on the step of adding a second mixture of plastic to the bituminous composition.
	Lang et al. teach recycled polymers such as polyolefins (Abstract, [0038-0039]) are used as a coating to the aggregate material [0013], [0047] in a bituminous composition. The polyolefin coating of Lang et al. reads on the at least 75% by weight of its total weight of the plastic material based on a polyolefin thermoplastic material and further reads on the residues made of plastic material. Lang et al. teach coating is present in an amount of 0.3 and 10 wt% based on the total weight of the bituminous mixture [0053] thereby reading on the claimed range of between 5-25 wt% as required by instant claim 13. Lang et al. offer the motivation of using PVB as a coating to the aggregate due to its ability to contribute to a strong and durable bond between the mineral aggregates and the bitumen [0061]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to coat aggregates with a recycled polyolefin polymer as disclosed by Lang et al. and add these coated aggregates to the bitumen of Dawans, thereby introducing a second recycled polymer material mixture in the process of Dawans, and thereby arriving at the claimed invention. 
	Regarding claim 16, Dawans teaches the addition of talc thereby reading on an adhesion enhancer (claim 20).
	Regarding claim 17, Dawans teaches the use of an extruder at a temperature of from 150 and 250 C (claim 18) thereby reading on the step of feeding the additive composition in an extruder and heating the additive composition up to a predetermined temperature, and wherein Dawans teaches the resultant extrudate is granulated (claim 18). 
Dawans does not particularly teach the granule having a particle size of 1.85 mm and 4.5 mm.
However, Dawans teaches the granules are directly used for formulation of road making (col. 4 lines 1-6). The particle size of the granule will affect the resulting processability for road making. Therefore, the particle size of the granule can be optimized to reach the desired mixability via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative size of the granule for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 19, Dawans teaches the composition is compacted by compression (Abstract) wherein the plastic materials of Dawans reads on the plastic material film forming the coating and wherein the compacted by compression reads on the dosing, pressing and capsule as required by the instant claim.  
	Regarding claim 20, Dawans teaches the addition of talc thereby reading on an adhesion enhancer (claim 20).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763